Citation Nr: 1743023	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-31 856	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from October 18, 1974 to December 4, 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan in which it was determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disorder had not been received.  However, as explained in the REMAND section below, the issues on appeal are as listed on the title page.

In December 2016, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for knee pathology based on his in-service treatment for knee pain and his post-service treatment from 1975 to the present.  He has reported treatment in various VA facilities.

I. Procedural Issues

This case has followed a long procedural path to this point.  In analyzing how to place the case in the proper procedural stance, the Board has conducted an exhaustive review of the procedural history of the claims raised by the appellant.  In order to illuminate why the issues on appeal are as listed on the first page, above, a short description of the findings of our review is in order.  

The appellant was treated in service for complaints of bilateral knee pain.  Within one year of his service separation, the appellant filed a claim for service connection for his knees.  Service connection for a bilateral knee disorder was denied in a rating decision issued by the Detroit RO in April 1976.  The basis for the denial was that no knee disorder had been diagnosed during the VA medical examination conducted in March 1976.  An April 1976 notice letter informed the appellant that his claim had been denied because his knee condition was not a disability for which compensation could be paid.  

In May 1976, the appellant submitted a notice of disagreement (NOD) with the April 1976 rating action.  A June 1976 letter from the RO notified the appellant that his claim had actually been denied because no knee condition had been shown on VA examination.  The RO subsequently notified the appellant, in a September 1976 letter, that his May 1976 written statement was not being accepted as an NOD to the denial of service connection for a knee condition because the reason for that denial had been corrected.  

In response, the appellant submitted a VA Form 07-3288 (Consent for Release of Information) and asked for a new examination.  Thereafter, 16 pages of VA medical treatment records were added to the claims file.  These records revealed that the appellant had been treated at a VA facility in Ann Arbor for bilateral knee complaints in July and September of 1976.  The appellant underwent another VA medical examination in December 1976; based on the negative findings of that examination, a January 6, 1977 rating action confirmed and continued the April 1976 rating decision.  Notice of that decision was sent on February 8, 1977.  Meanwhile, another rating decision was issued on January 25, 1977, in which it was determined that no new and material evidence had been submitted and a notice letter was sent on February 2, 1977.  

The Board notes that the proceeding took place within one year of the April 20, 1976 notice of denial letter.

In December 1977, the appellant asked that his knees be reevaluated.  He reported receiving treatment at VA facilities in Saginaw, Michigan and in Ann Arbor, Michigan.  Subsequently, six pages of VA treatment showing a diagnosis of arthritis of the knees were added to the evidence of record; these were dated between November 1977 and January 1978, and appear to be from the VA facility in Saginaw.  It does not appear that the RO made any attempt to obtain additional VA records at this time.

In August 1981, the appellant submitted a claim for service connection for a right knee injury.  He reported receiving VA treatment from 1975 onward.  A September 1981 RO letter informed the appellant that he needed to submit evidence showing that the claimed condition existed at present.  Five page of VA medical treatment, dated in July 1982, were added to the evidence of record.  These documents state that the appellant had been hospitalized in a VA hospital from March 6, 1978 to March 14, 1978, in order that he might have fluid aspirated from his left knee.  These records might be from the VA facility in Ann Arbor, but in any case, no VA hospital treatment records dated between March 6, 1978 and March 14, 1978 have been included in the evidence of record.

In August 1982, the RO issued a rating decision in which it was determined that the evidence of record failed to provide new and material evidence for the issue of service connection for a bilateral knee condition.  A September 28, 1982 notice letter informed the appellant that his claim for service connection for a bilateral knee condition had been denied because no new and material evidence had been submitted.

In December 2009, the appellant submitted claims for nonservice-connected pension and a left knee injury.  He reported having problems with his knees and back and stated that he was in receipt of Social Security Administration (SSA) benefits.  In a rating decision issued in May 2010, the RO determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disorder had not been received.

However, the Board disagrees with this characterization of the issue on appeal.  As previously noted, in May 1976, the Veteran filed an NOD as to the April 1976 rating decision.  While the RO essentially informed the Veteran in a September 1976 letter that he had to submit another NOD in response to their June 1976 letter, there is no legal authority for ignoring the appellant's May 1976 NOD on that ground.  Furthermore, the appellant immediately responded to the September 1976 letter and reported treatment for his knees and asked for a new examination - broadly construed, this indicates continued disagreement with the finding of no knee disability because the appellant was being treated and he essentially contended that a new examination would show knee pathology.  Therefore, this document would also constitute an NOD.

Thus, the appellant filed his NOD well within one year of the denial.  The April 1976 rating decision was not final and the appellant's NOD was timely.  Therefore, the Veteran's claim with regard to the issue of entitlement to service connection for a left knee disorder was still open and pending at the time of the receipt of his December 2009 claim that is the subject of the current appeal.  As such, the Board deems that new and material evidence is not required for the issue of entitlement to service connection for the left knee and it shall be considered on the merits accordingly.  

Finally, as to the right knee disorder claim, the claims file does not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in May 1976.  Therefore that right knee service connection claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

Thus, the issues on appeal are as listed on the title page.

II. Substantive Issues

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

As previously noted, it does not appear that all pertinent VA treatment records have been included in the evidence of record.  In particular, the appellant has reported treatment at VA facilities in Saginaw, Detroit and Ann Arbor.  The records from his March 1978 VA hospitalization for treatment of his left knee are not included in the evidence of record.  In addition, a two-page problem list was added to the claims file (in September 2014) that indicates other treatment has occurred that is not documented in the evidence of record.  For example, enthesopathy of the knee was diagnosed in July 2000; osteoarthritis was diagnosed in June 2004; and knee degenerative joint disease (DJD) was diagnosed in September 2010; but the supporting/related documentation/medical records are not included in the claims file.

Additionally, a review of the evidence of record reveals that the appellant has reported being in receipt of SSA benefits.  However, no SSA records associated with any claim or appeal have been included in the evidence of record.  

As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Because such VA and SSA records could reflect the nature, onset date, etiology, extent and severity of the claimed disabilities and conditions, VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records and all VA records dated from January 1975 onward, including records from VA facilities in Ann Arbor, Detroit and Saginaw must be obtained and associated with the claims file.  In addition, all outstanding private medical treatment records should also be obtained.

The evidence of record currently reflects diagnoses of knee pathology but the appellant has not been afforded a VA medical examination for his left knee.  No medical opinion as to the etiology and onset date of the appellant's left knee pathology is of record. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is medical evidence of in-service knee problems and there is lay evidence of record to indicate that the appellant displayed symptoms related to the left knee while he was in service that have continued to the present.  The appellant has presented written statements and testimony to that effect.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed left knee pathology in service or within one year of service, the Board finds that the duty to assist in this case requires that an orthopedic examination should be obtained on remand. 

Finally, as previously noted, in May 1976, the Veteran submitted a timely NOD in relation to the denial of his right knee claim for service connection.  The claims file does not contain any SOC issued in response to the Veteran's NOD received in May 1976.  Because the AOJ did not subsequently issue an SOC addressing that right knee service connection issue, the Board must remand the matter for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain from the appellant the names and addresses of all VA, government and private physicians and/or medical facilities that have provided him with any treatment for his claimed knee pathology since January 1975, and secure all available relevant reports not already of record from those sources.

In particular, obtain all inpatient and outpatient VA treatment records at the VA facilities located in Ann Arbor, Detroit and Saginaw, to include the reports associated with the March 1978 hospitalization; the July 2000 diagnosis of enthesopathy of the knee; the June 2004 diagnosis of osteoarthritis (OA); and the September 2010 diagnosis of knee DJD.

3.  Contact the Social Security Administration (SSA) to obtain all the medical records associated with the appellant's appeal(s) or application(s) for benefits as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  Associate those records with the claims file. 

4.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

5.  After the above development is completed, arrange for an examination of the Veteran by a VA physician, namely an orthopedist, to determine the current nature, diagnosis, onset date and etiology of all knee pathology present since January 1975.  

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached. 

Specifically, the examiner must address the following questions:

      a. Identify all left knee pathology present since 1975, to include discussion of the documented diagnoses of DJD, OA and enthesopathy.
      
      b. Is it as least as likely as not that (a 50% or higher degree of probability) that any of the Veteran's left knee pathology is causally or etiologically related to his period of military service?

      c. Is it as least as likely as not that (a 50% or higher degree of probability) that any of the Veteran's left knee pathology is related to symptoms or signs he may have had in service, especially any documented in the service medical records?

      d. Is it as least as likely as not that (a 50% or higher degree of probability) that any of the Veteran's left knee pathology is related to symptoms or signs that may have occurred within one year of his service separation in December 1974, especially any documented in the post-service medical records? 

6.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA physician for corrections or additions.  See 38 C.F.R. § 4.2.  

7.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the left knee claim on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories of service connection.

8.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and wait an appropriate period of time for response.

9.  Examine the Veteran's claim of entitlement to service connection for a right knee disorder.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  

10.  If, and only if, the Veteran files a timely substantive appeal, should the right knee service connection issue be returned to the Board.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

